Citation Nr: 0625129	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  03-05 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether new and material evidence has been submitted to re-
open claims for service connection for left knee, left hip, 
and low back disabilities, as secondary to a service-
connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel





REMAND

The veteran served on active duty from June 1967 until March 
1968.  The Veterans Claims Assistance Act of 2000 requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  38 U.S.C.A. §§ 5102, 
5103 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  In 
March 2001, the veteran filed to re-open his service 
connection claims for left knee, left hip, and low back 
disabilities, secondary to his service-connected right knee 
disability.  In the recent case of Kent v. Nicholson, No. 04-
181 (Ct. Vet. App. Mar. 31, 2006), the United States Court of 
Appeals for Veterans Claim gave specific guidance as to what 
was required of VA in terms of notice being provided to the 
veteran in cases involving attempts to re-open previously 
denied claims.  In this case, it does not appear that there 
was compliance.  The Court specified that in notifying 
veterans as to what constituted material evidence, the 
veteran would have to be provided with notice as to what the 
basis was for the original denial of benefits and what type 
of evidence would be needed to re-open his claim.  In this 
case, that would require the veteran be notified that to re-
open his claim, he would have to provide evidence of a 
current left hip disability and that his left knee, left hip, 
and low back disabilities are proximately due to or the 
result of the service-connected right knee disability.  
Therefore, a remand is required for compliance with the 
duties to notify and assist.

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:

1.  Send the veteran and his representative a 
letter containing the notice required by Kent v. 
Nicholson, No. 04-181, 38 U.S.C.A. §5103, and 38 
C.F.R. § 3.159(b), informing him of the 
information, including medical or lay evidence, 
that is necessary to substantiate the re-opening of 
his claims for service connection for left knee, 
left hip, and low back disabilities as well as the 
underlying service connection claims.  The letter 
should inform him of which information and 
evidence, if any, that he is required to provide 
VA, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He should 
specifically be requested to provide any evidence 
in his possession that pertains to the claims, 
including evidence showing a current left hip 
disability and that his left knee, left hip, and 
low back disabilities are proximately due to or the 
result of the service-connected right knee 
disability.  Finally, the veteran should be 
informed that the evidence will be considered new 
and material evidence only if it has not been 
submitted previously to VA, that bears directly and 
substantially upon the specific matter under 
consideration, that is neither cumulative nor 
redundant, and which by itself or in connection 
with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim. 

2.  Following completion of the above, 
readjudicate the issue on appeal.  If any benefit 
sought on appeal remains denied, the RO should 
issue a supplemental statement of the case and 
allow the appellant an appropriate period of time 
to respond.
 
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112.

_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



